Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Freddy S. Campbell appeals the district court’s order denying his second motion for relief from final judgment under Fed. R.Civ.P. 60(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Campbell v. United States, No. 2:09-cv-00503, 2011 WL 2471008 (S.D.W.Va. June 20, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.